DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 06/15/2022.
In the instant application, claims 4 is cancelled; Claims 5-6 are newly added; Claim 1 is an amended independent claim; Claims 1-3 and 5-6 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant amends claims 1 and 3-4 to spell out acronyms to overcome the objections, have been fully considered and are persuasive. The Objects are respectfully withdrawn.
The applicant’s arguments regarding the rejection of claims 1-3 under 35 U.S.C. 101 due to abstract idea, have been fully considered and are persuasive. The additional elements when considered both individually and as a combination amount to significantly more than the abstract idea. As the result, the Examiner respectfully withdrew the rejections of claims 1-3 under 35 U.S.C. 101 due to abstract idea.
The present invention is directed to an active activity planning system that comprises a knowledge base, the knowledge base comprising TBox and ABox, a query processor for receiving a query including temporal constraints, and a temporal reasoned, wherein the query processor converts the query into a formal representation and output the formal representation to the temporal reasoner for computing the likelihood score of satisfying temporal constraints in the query. The formal representation is an abstract temporal constraint network (abstract TCN). The abstract TCN comprising timestamps TCN.sub.T, Edges TCN.sub.E, and Constraints TCN.sub.C.
Independent claim 1 when considered as a whole, are allowable over the prior art of record.  
The closest prior arts, as previously cited: CHEYER (US 2009/0164441) teaches a method and apparatus for searching using an active ontology. An "ontology", generally, is a data structure that represents domain knowledge, where distinct classes, attributes, and relations among classes are defined. A separate engine may operate or reason on this data structure to produce certain results. In certain embodiments of the present invention, an ontology is used to select content (e.g., a set of advertisements) from a database given a user query. Fang (US 2012/0278273) teaches a method for performing a query in an ontology may begin by receiving a query at a server that provides access to the ontology. The query is transformed into a set of consistency checking problems. The method then performs the set of consistency checking problems using a semantically restricted relation graph. The semantically restricted relation graph includes semantically restricted relations determined from the ontology. Each set of semantically equivalent individuals in the ontology are represented by one individual in the semantically restricted relation graph. An answer to the query is then determined from the semantically restricted relation graph. BORTOLUSSI (US 2018/0112995) teaches a method of generating a personalized recommendation of at least one point of interest (POI) for a user, comprising: identifying a plurality of POIs present within a search area. 
However CHEYER, Fang and BORTOLUSSI do not teach or suggest the particular combination of steps or elements as recited in the amended independent claim 1. For example, the prior arts do not teach of suggest the steps of “a knowledge base comprising (i) a set of concepts and inheritance relations ("TBox"), and (ii) a set of instances and assertions about the instances ("ABox") ; a query processor for receiving a query from a user, the query including at least one temporal constraint and at least one target; and a temporal reasoner; wherein the query processor is configured (i) to convert  the received query into a formal representation, and (ii) to output the formal representation to the temporal reasoner, wherein the instances of the ABox include a current location of the user and a plurality of points of interest ("POF) corresponding to the at least one target, and wherein the temporal reasoner is configured to process the formal representation against the knowledge base and the at least one temporal constraint to compute a  likelihood score for each P01( corresponding to the at least one target, wherein the likelihood score indicates a likelihood that the corresponding POI satisfies the at least one  temporal constraint  included in the query, and wherein a shortest route is determined from the current location to a selected POI based on the likelihood score, such that the user can achieve the at least one target within the at least one temporal constraint.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174